DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 5 (Currently Amended): The catalyst of claim 3, wherein a first portion of the first tier conjointly with the second tier forms at least a portion of the honeycomb body having the plurality of flow ducts.
Claim 6 (Currently Amended): The catalyst of claim 3, wherein a second portion of the first tier con- jointly with the second tier forms at least a portion of the inner casing which in the radial direction delimits the region capable of a through flow.
Claim 7 (Currently Amended): The catalyst of claim 3, wherein a third portion of the first tier conjointly with the second tier forms at least a portion of the insulation region which spaces the inner casing from the outer casing.
Claim 8 (Currently Amended): The catalyst of claim 3, wherein a fourth portion of the first tier conjointly with the second tier forms at least a portion of the outer casing which in the radial direction outwardly delimits the catalyst.

a first coating which reduces emissivity; and 
a second coating having a lower thermal conductivity than a base material of the first tier; 
wherein at least one of a third portion or a fourth portion of the first tier is coated with at least one of the first coating or the second coating.
Claim 10 (Currently Amended): The catalyst of claim 3, a second portion of the first tier further comprising bores that penetrate the first tier in at least one of an end region that faces the gas inlet side or an end region that faces the gas outlet side.
Claim 11 (Currently Amended): The catalyst of claim 3, the second tier further comprising bores that penetrate the second tier in at least one of an end region that faces the gas inlet side or an end region that faces the gas outlet side.

Allowable Subject Matter
Claims 1-11 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Whittenberger et al. (US Pat. No. 5,651,906)-which is considered the closest prior art of record, discloses a catalyst for cleaning exhaust gases, comprising: 
a honeycomb body (#10) which configures a plurality of flow ducts through which a gas from a gas inlet side flows in the axial direction to a gas outlet side (see figures 3 and 4 and column 4, line 54 to column 5, line 9);
an inner casing (#52) which encloses the honeycomb body (#10) (see figure 3 and column 4, line 54 to column 5, line 9);
an outer casing (#50) which encloses the inner casing (see figure 3 and column 4, line 54 to column 5, line 9);
an insulation region (#54) which is disposed between the inner casing (#52) and the outer casing (#50) (see figure 3 and column 4, line 54 to column 5, line 9).
The differences between Whittenberger and the instant invention is that Whittenberger fails to disclose wherein the honeycomb body, the inner casing, the outer casing and the insulation region are formed from a first tier and a second tier formed from metal foils that are stacked on top of one another and wound along a winding direction transverse to the axial direction.
Applicant discloses on paragraphs [0007]-[0008] of instant specification that: “One embodiment of the invention relates to a catalyst for cleaning exhaust gases, having a honeycomb body which configures a plurality of flow ducts through which a gas from a gas inlet side flows in the axial direction to a gas outlet side, having an inner casing which encloses the honeycomb body, having an outer casing which encloses the inner casing, and having an insulation region which is disposed between the inner casing and the outer casing, the honeycomb body, the inner casing, the outer casing and the insulation region being formed from exactly two tiers formed from metal foils that are stacked on top of one another and wound along a winding direction transverse to the axial direction. The catalyst according to the invention is distinguished in that the catalyst is produced entirely from the two metal foils, or from the tiers formed from the metal foils, respectively. The 
Applicant discloses on paragraph [0011] of instant specification that: “The individual elements of the catalyst are completely formed by winding the tiers; the elements of the catalyst are produced by the dissimilar properties of the individual portions of the first tier. This offers the advantage that the elements by virtue of the common first and second tier are already integrally connected to one another and do not have to be subsequently assembled and connected.”
There is no reason, motivation or suggestion in Whittenberger, alone or in combination, which would motivate one of ordinary skill in the art to have a catalyst for cleaning exhaust gases with the above configuration, as claimed by the applicant, in order to arrive at the claimed invention.  For this reason, the above claims are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JELITZA M PEREZ/Primary Examiner, Art Unit 1759